DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, computing platform claims 1-3 and 5-18 are directed to at least one processor; and memory, method claim 19 is directed to a series of steps, and computer-readable media claim 20 is directed to storing instructions.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite recommending one or more actions associated with the software product, including monitoring, determining, comparing, and recommending, displaying, conducting, retrieving, and modifying steps.  

Specifically, the claim elements recite monitoring use of a software product hosted by an enterprise computing infrastructure; determining a product usage score, wherein the product usage score is indicative of a number network devices using the software product; determining, for the software product, a product performance score, wherein the product performance score is indicative of one or more performance issues associated with the software product; comparing, for the software product, at least one of: (1) the product usage score to a product usage threshold, and (2) the product performance score to a product performance threshold; recommending, based on the comparing, one or more actions associated with the software product; displaying, in near real-time, network information in a tabulated list, recommending, based on the comparing, a renewal of a contract associated with a license for the software product; conducting an image analysis of the contract; retrieving one or more terms relevant to the contract; and automatically modifying at least one term of the contract.
That is, other than reciting at least one processor, memory, an enterprise network, and a graphical user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the 
This judicial exception is not integrated into a practical application.  The claims include at least one processor, memory, an enterprise network, and a graphical user interface.  The at least one processor, memory, enterprise network, and graphical user interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor, memory, an enterprise network, and a graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2, 3 and 5 recite additional displaying, detecting, adding, determining, and comparing steps. Claims 6 and 7 further describe the product usage threshold. Claims 8-11 recite additional determining and recommending steps. Claim 12 further describes the product performance threshold. Claims 13-15 recite additional determining and 
Under step 2B of the analysis, the claims include, inter alia, at least one processor, memory, an enterprise network, and a graphical user interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraphs 0034-0035 of the specification, “For example, vendor management computing platform 110 may include one or more computers (e.g., laptop computers, desktop computers, servers, server blades, or the like) and/or other computer components (e.g., processors, memories, 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 6, 7, 9-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodman et al (US 20200053175 A1).
As per claim 1, Bodman et al disclose a computing platform, comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor (i.e., FIG. 1), cause the computing platform to: 
monitor, via an enterprise network, use of a software product hosted by an enterprise computing infrastructure (i.e., As shown in GUI 400, a user may set an enterprise strategy (e.g., "Agile Supply Chain") as a monitored metric by creating and storing a record in an Enterprise Strategy table. The user may set a variety of attributes associated with the metric such as duration; strategy type; description; name of the user responsible for managing the strategy, executing the strategy; and the like. Further, as shown in GUI 500, a user may set an enterprise unit strategy (e.g., "Reinvent supply chain technology") as a monitored metric by creating and storing a record in an Enterprise Unit Strategy table. As shown in GUI 500, the enterprise unit strategy may include, ¶ 0046); 
determine a product usage score, wherein the product usage score is indicative of a number network devices using the software product (i.e., Each application component may have a different level of maturity (maturity score) depending on the level of implementation of the component. Whether or not the component has been adequately implemented may be determined based on a variety of criteria such as 
determine, for the software product, a product performance score, wherein the product performance score is indicative of one or more performance issues associated with the software product (i.e., Based on the contextual matrices for each detected application component, recommendation engine 325 may determine an overall score for each detected application component for use in ranking the components in order of implementation priority, ¶ 0074); 
compare, for the software product, at least one of: (1) the product usage score to a product usage threshold, and (2) the product performance score to a product performance threshold (i.e., one or more criteria included in the contextual matrix of the application component may be compared with target criteria determined based on the set monitored metric, and a ranked order may be determined based on the number of criteria cells that match (or fall within a predetermined threshold) between a given application component and the target criteria cells of the monitored metric, ¶ 0071); and 
recommend, based on the comparing, one or more actions associated with the software product (i.e., recommendation engine 325 may also identify additional monitored metrics to optimize one or more additional actions based on selection of a highly ranked application component for implementation or deployment on client instance 315, ¶ 0073).

As per claim 3, Bodman et al disclose detect, via the enterprise network, a new software product hosted by the enterprise computing infrastructure; and automatically add a new row to the tabulated list, wherein the new row comprises network information for the new software product (i.e., The one or more actions (e.g., action 1 350, action 2 355, . . . , action N 360) may be respectively associated with and functionally covered by various application components (e.g., application components 1, 2, . . . , M 320) deployed on client instance 315 As application components 1, 2, . . . , M 320 change (i.e., components added, updated, deleted, and the like), services/processes/functions 345 of the enterprise may change (i.e., optimize) as well, ¶ 0040).
As per claim 4, Bodman et al disclose train a machine learning model to, based on an analysis of a utilization of the software product, re-deploy existing licenses of 
As per claim 6, Bodman et al disclose the product usage threshold is based on a number of a licenses available for the software product (i.e., Application components 1, 2, . . . , N 375 may also include one or more third party apps (i.e., applications, features, or plugins) that are available for download by client instance 315 upon purchase of the license from an application store hosted on resource server 370 or at another remote location, ¶ 0050).
As per claim 7, Bodman et al disclose the product usage threshold is based on a cost of the software product (i.e., The strategic objectives and goals of the enterprise may be input to the hosted client instance by setting one or more metrics (e.g., risk score, agility score, cost score, reinvent supply chain technology, agile financial management, decrease support cost by 50% by FY18, increase standards compliance by 30% by FY18, increase cloud applications by 20% by FY20, and the like) in an application on the instance, ¶ 0026).
As per claim 9, Bodman et al disclose determine that the product usage score exceeds the product usage threshold, and wherein the one or more actions 
As per claim 10, Bodman et al disclose determine that the product usage score does not exceed the product usage threshold for a predetermined time threshold, and wherein the one or more actions comprise recommending purchase of fewer than an existing number of licenses for the software product (i.e., if the contextual matrix of a detected application component indicates that the application is already implemented and deployed at client instance (e.g., maturity score is high), recommendation engine 325 may de-prioritize (i.e., assign a low rank) or remove the application component from the ranked recommended order of components, ¶ 0068).
As per claim 11, Bodman et al disclose determine a minimum product usage threshold, and determine that the product usage score does not exceed the minimum product usage threshold for a predetermined time threshold, and wherein the one or more actions comprise recommending no further purchase of the 
As per claim 12, Bodman et al disclose the product performance threshold is based on one or more of: a number of bugs identified in the software product, a number of breaches associated with the software product, a time spent on resolving performance issues associated with the software product, a length of time the software product is in use, an amount of network resources utilized by the software product, an impact on other network devices, an impact on other software products, and a cost of maintenance associated with the software product (i.e., The user may set a variety of attributes associated with the metric such as duration; strategy type; description; name of the user responsible for managing the strategy, executing the strategy; and the like. Further, as shown in GUI 500, a user may set an enterprise unit strategy (e.g., "Reinvent supply chain technology") as a monitored metric by creating and storing a record in an Enterprise Unit Strategy table. As shown in GUI 500, the enterprise unit strategy may include, ¶ 0046).
As per claim 13, Bodman et al disclose determine that the product performance score exceeds the product performance threshold, and wherein the one or more actions comprise recommending purchase of more than an existing number of licenses for the software product (i.e., Based on the contextual matrices for each detected application component, recommendation engine 325 may determine an 
As per claim 14, Bodman et al disclose determine that the product performance score does not exceed the product performance threshold for a predetermined time threshold, and wherein the one or more actions comprise recommending purchase of less than an existing number of licenses for the software product (i.e., if the contextual matrix of a detected application component indicates that the application is already implemented and deployed at client instance (e.g., maturity score is high), recommendation engine 325 may de-prioritize (i.e., assign a low rank) or remove the application component from the ranked recommended order of components, ¶ 0068, wherein The user may set a variety of attributes associated with the metric such as duration; strategy type; description; name of the user responsible for managing the strategy, executing the strategy; and the like, ¶ 0046).
As per claim 15, Bodman et al disclose determine a product compliance score indicative of a level of compliance of the software product with enterprise policies (i.e., Each application component 1, 2, . . . , M 320 may provide coverage in one or more capability areas or enterprise units such as IT, security, customer service, HR, finance, legal, marketing, sales, compliance, and governance, ¶ 0039, wherein The specified scores may represent a combination of values for each of the factors like reducing risk, reducing cost, and improving agility, with each score in the combination representing a current target priority of achieving improvement corresponding to the respective factor area, ¶ 0043).

Claim 19 is rejected based upon the same rationale as the rejection of claims 1 and 2, since it is the method claim corresponding to the computing platform claims.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bodman et al (US 20200053175 A1), in view of Soby et al (US 20190370468 A1).
As per claim 8, Bodman et al does not disclose determine the cost of the software product (i.e., The user may set and track, on enterprise planning portal 330, a variety of monitored metrics (e.g., enterprise strategies; enterprise unit strategies; goals; objectives; targets such as target risk score, target cost score, and target agility score; capabilities or processes identified in a standardized framework; and the like) to optimize one or more actions (services/processes/functions 345) associated with the enterprise, ¶ 0042).
Bodman et al does not disclose determining based on a cost of one or more of: an associated operating system, an associated database, and an associated charting library.
Soby et al disclose any particular criterion may be positive or negative. A positive criterion indicates that a policy is violated if the criterion is satisfied. A negative criterion indicates that a policy is violated if the criterion is not satisfied. Examples of such criteria which may be included within the business rules 110 include, but are not limited to, criteria which specify (¶ 0067): Changes to code characteristics, software libraries called, licenses of software used, callouts to other web-based resource, database access or mode of database access (e.g. synchronous and transactional vs asynchronous), passing of credentials or authentication tokens within the software or to third parties, or use of a given set of stored credentials, identities, or software accounts (¶ 0097).


Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses product analysis and recommendation.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  September 17, 2021